Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the language “superior region of the inferior region” (para. 0023, 0030, 0032) is objected to for a typographical error; Examiner suggests amending to read –superior region or the inferior region--; the language “join site” (para. 0038 and 0039) is objected to for a typographical error; Examiner suggests amending to read –joint site--.  
Appropriate correction is required.

Claim Interpretation
The claim limitation “appropriate mechanical nerve stimulation device” (claim 1, 8, 12, and 15) is being interpreted in light of the disclosure, in particular para. 0021 which discloses examples of devices which are deemed ‘appropriate’.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17s are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the appropriate mechanical nerve stimulation device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the claim sets forth a table of joint site points of pain and corresponding points of treatment yet also refers to these as dermatome points; however, the disclosure, in particular Figs. 4-5, sets forth that dermatomes are regions of the body that are known to relate to particular nerve endings extending from the spinal cord.  It is understood that joints will be located in certain dermatomes, but it is unclear if Applicant is intending to match point of pain joint sites with point of treatment joint sites or point of pain dermatomes or point of treatment dermatomes as the two appear to be separate.
Claim 8 recites the limitation "the appropriate mechanical nerve stimulation device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the appropriate mechanical nerve stimulation device" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the claim sets forth a table of joint site points of pain and corresponding points of treatment yet also refers to these as dermatome points; however, the disclosure, in particular Figs. 4-5, sets forth that dermatomes are regions of the body that are known to relate to particular nerve endings extending from the spinal cord.  It is understood that joints will be located in certain dermatomes, but it is unclear if Applicant is intending to match point of pain joint sites with point of treatment joint sites or point of pain dermatomes or point of treatment dermatomes as the two appear to be separate.
Claim 15 recites the limitation "the appropriate mechanical nerve stimulation device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7, 9-11, 13, and 16-17 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (2007/0125391) in view of Becse et al. (2015/0005679).
Regarding claim 1, Hwang discloses a method of mechanical stimulation of inversely linked neuro-receptors for pain relief including identifying a point of pain or discomfort on a body and selecting an inversely linked neuro-receptor for the point of pain or discomfort and administering treatment inversely and/or contralaterally to the inversely linked neuro-receptor (see Fig. 1-4; title and abstract; see Fig. 3-4 in particular and para. 0061 which discloses a point of pain being located at the right elbow and the treatment point being located either at the right knee or the left knee, thus neuro-receptor located at the knees, which is inversely and/or contralateral to the point of pain; para. 0062 which discloses a point of pain being located at an upper right arm and the treatment point being located either at the upper right leg or the upper left leg, thus neuro-receptor located at the upper legs, which is inversely and/or contralateral to the point of pain).  Hwang discusses a manikin throughout the disclosure rather than explicitly a human patient; however, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to apply the treatment directly to a human who is experiencing such pain in order to treat the patient's pain.  The modified Hwang method is silent as to selecting an appropriate mechanical nerve stimulation device for the pain/discomfort and using that to administer the treatment; however, Becse discloses a method/device for treating pain using a mechanical nerve stimulation device (see Becse para. 0007 and para. 0066 and 0073 which disclose using an electrical stimulator type mechanical nerve stimulation device).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hwang method to utilize a mechanical nerve stimulation device for the administration of treatment, as taught by Becse, as this is a well-known type of stimulation device and would have been obvious substitution.
Regarding claim 2, the modified Hwang method’s mechanical nerve stimulation device is selected from the group consisting of: a high frequency percussive instrument, a high velocity-low amplitude instrument, a laser; an electrical stimulator, a TENS machine, and combinations thereof (see Becse para. 0066 and 0073 which disclose an electrical stimulator).
Regarding claim 3, the modified Hwang method’s pain or discomfort is selected from the group consisting of: nerve or motor control related pain; an unspecified localized pain; joint site discomfort related pain; muscle or tendon condition related pain; and combinations thereof (see Hwang para. 0061 in which pain at right elbow is joint site discomfort related pain, para. 0062 in which pain at the upper right arm could be considered either muscle condition related pain or unspecified localized pain as the pain is located at point S1.3R in Fig. 3).
Regarding claim 12, Hwang discloses a method of mechanical stimulation of inversely linked neuro-receptors for joint site discomfort related pain relief including identifying a point of pain or discomfort on a body and selecting an inversely linked neuro-receptor for the point of the joint site pain or discomfort and administering treatment inversely and/or contralaterally to the inversely linked neuro-receptor (see Fig. 1-4; title and abstract; see Fig. 3-4 in particular and para. 0061 which discloses a point of pain being located at the right elbow and the treatment point being located either at the right knee or the left knee, thus neuro-receptor located at the knees, which is inversely and/or contralateral to the point of pain).  Hwang discusses a manikin throughout the disclosure rather than explicitly a human patient; however, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to apply the treatment directly to a human who is experiencing such pain in order to treat the patient's pain.  The modified Hwang method is silent as to selecting an appropriate mechanical nerve stimulation device for the pain/discomfort and using that to administer the treatment; however, Becse discloses a method/device for treating pain using a mechanical nerve stimulation device (see Becse para. 0007 and para. 0066 and 0073 which disclose using an electrical stimulator type mechanical nerve stimulation device).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hwang method to utilize a mechanical nerve stimulation device for the administration of treatment, as taught by Becse, as this is a well-known type of stimulation device and would have been obvious substitution.
Regarding claim 13, the modified Hwang method’s mechanical nerve stimulation device is selected from the group consisting of: a high frequency percussive instrument, a high velocity-low amplitude instrument, a laser; an electrical stimulator, a TENS machine, and combinations thereof (see Becse para. 0066 and 0073 which disclose an electrical stimulator).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Becse as applied to claim 3 above, and further in view of Bussell (2012/0150077) and Shaffer (2013/0204329).
Regarding claim 4, the modified Hwang method is silent as to the pain/discomfort explicitly being nerve or motor control related pain or an unspecified localized pain; however, Bussell teaches pain management therapy which includes nerve or motor control related pain or an unspecified localized pain (see Bussell para. 0002 and 0044).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hwang method to be used on a particular type of pain such as nerve or motor control related pain or an unspecified localized pain, as taught by Bussell, in order to provide relief for a particular patient’s type of pain (i.e. nerve pain for a patient experiencing nerve pain rather than joint pain for example).  The now modified Hwang method is silent as to explicitly determining regions of pain and regions of treatment based on inverse dermatome region pairings and administering treatment based on the dermatome region pairings (Hwang does not explicitly disclose dermatome region pairings; however, a human patient would have such dermatome regions); however, Shaffer teaches a similar method of treating injuries/pain which utilizes dermatome regions of the human body (see Shaffer Fig. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hwang method to utilize dermatome regions instead of nerve bands, as taught by Shaffer, for pairing a pain location and a treatment site as this is well-known in the art and would have been obvious substitution of one known element for another (i.e. using dermatomes rather than nerve bands) and would achieve predictable results.  The modified Hwang method discloses the dermatome treatment pair of C5, L4 (see Shaffer Fig. 2-3 as it relates to para. 0061-0062 of Hwang), but is silent as to the specific claimed dermatome treatment pairs as claimed; however, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to try one or more of the various claimed pairings as these dermatome regions are well-known in the art and would produce expected results for the treatment of pain in a particular location by treatment at a contralateral and inverted location as already taught by Hwang.

Claim(s) 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Becse as applied to claim 3 and 12 above, and further in view of Shaffer.
Regarding claim 5, the modified Hwang method includes treating unspecified localized pain (see Hwang para. 0061-0062) but is silent as to selecting inversely linked neuro-receptor is an inversely link dermatome; however, Shaffer teaches a similar method of treating injuries/pain which utilizes dermatome regions of the human body (see Shaffer Fig. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hwang method to utilize dermatome regions instead of nerve bands, as taught by Shaffer, for pairing a pain location and a treatment site as this is well-known in the art and would have been obvious substitution of one known element for another (i.e. using dermatomes rather than nerve bands) and would achieve predictable results.  The modified Hwang method includes inversely paired first and second joints including at least one of the claimed pairs (see Hwang Fig. 2-3 and para. 0061, ulnar-humeral joint and fibulo-femoral joint pairing and radio-humeral joint and tibio-femoral joint pairing).  Furthermore, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the inverse joint pairing treatment on other joint site pairings as claimed in order to provide treatment for a particular patient’s needs.
Regarding claim 6, the modified Hwang method teaches joint site discomfort related pain including inversely paired first and second joints including at least one of the claimed pairs (see Hwang Fig. 2-3 and para. 0061, ulnar-humeral joint and fibulo-femoral joint pairing and radio-humeral joint and tibio-femoral joint pairing).  Furthermore, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the inverse joint pairing treatment on other joint site pairings as claimed in order to provide treatment for a particular patient’s needs.  The modified Hwang method is silent as to selecting points of pain/treatment based on dermatomes; however, Shaffer teaches a similar method of treating injuries/pain which utilizes dermatome regions of the human body (see Shaffer Fig. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hwang method to utilize dermatome regions instead of nerve bands, as taught by Shaffer, for pairing a pain location and a treatment site as this is well-known in the art and would have been obvious substitution of one known element for another (i.e. using dermatomes rather than nerve bands) and would achieve predictable results.
Regarding claim 14, the modified Hwang method includes inversely paired first and second joints including at least one of the claimed pairs (see Hwang Fig. 2-3 and para. 0061, ulnar-humeral joint and fibulo-femoral joint pairing and radio-humeral joint and tibio-femoral joint pairing).  Furthermore, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the inverse joint pairing treatment on other joint site pairings as claimed in order to provide treatment for a particular patient’s needs.  The modified Hwang method is silent as to selecting points of pain/treatment based on dermatomes; however, Shaffer teaches a similar method of treating injuries/pain which utilizes dermatome regions of the human body (see Shaffer Fig. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hwang method to utilize dermatome regions instead of nerve bands, as taught by Shaffer, for pairing a pain location and a treatment site as this is well-known in the art and would have been obvious substitution of one known element for another (i.e. using dermatomes rather than nerve bands) and would achieve predictable results.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Becse as applied to claim 3 above, and further in view of Nicholson (2008/0103421).
Regarding claim 7, the modified Hwang method appears to teach pain/discomfort being muscle/tendon condition related pain (see Hwang para. 0062); however, in the event this is not considered as such, Nicholson teaches pain management therapy which explicitly includes muscle/tendon pain (see Nicholson para. 0004 and 0018).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hwang method to be used on a particular type of pain such as muscle/tendon pain, as taught by Nicholson, in order to provide relief for a particular patient’s type of pain (i.e. muscle/tendon pain for a patient experiencing nerve pain rather than asthenia related pain for example).  The modified Hwang method includes inversely paired first and second muscle/tendon sites, but is silent as to the explicit pairs as claimed; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the inverse muscle/tendon pairing treatment on particular pairs such as those claimed in order to provide treatment for a particular patient’s needs.  

Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Becse and Shaffer.
Regarding claim 8, Hwang discloses a method of mechanical stimulation of inversely linked neuro-receptors for pain relief including identifying a point of pain or discomfort on a body and selecting an inversely linked neuro-receptor for the point of pain or discomfort and administering treatment inversely and/or contralaterally to the inversely linked neuro-receptor (see Fig. 1-4; title and abstract; see Fig. 3-4 in particular and para. 0061 which discloses a point of pain being located at the right elbow and the treatment point being located either at the right knee or the left knee, thus neuro-receptor located at the knees, which is inversely and/or contralateral to the point of pain; para. 0062 which discloses a point of pain being located at an upper right arm and the treatment point being located either at the upper right leg or the upper left leg, thus neuro-receptor located at the upper legs, which is inversely and/or contralateral to the point of pain).  Hwang discusses a manikin throughout the disclosure rather than explicitly a human patient; however, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to apply the treatment directly to a human who is experiencing such pain in order to treat the patient's pain.  The modified Hwang method is silent as to selecting an appropriate mechanical nerve stimulation device for the pain/discomfort and using that to administer the treatment; however, Becse discloses a method/device for treating pain using a mechanical nerve stimulation device (see Becse para. 0007 and para. 0066 and 0073 which disclose using an electrical stimulator type mechanical nerve stimulation device).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hwang method to utilize a mechanical nerve stimulation device for the administration of treatment, as taught by Becse, as this is a well-known type of stimulation device and would have been obvious substitution.  The modified Hwang method is silent as to selecting points of pain/treatment based on dermatomes; however, Shaffer teaches a similar method of treating injuries/pain which utilizes dermatome regions of the human body (see Shaffer Fig. 2-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hwang method to utilize dermatome regions instead of nerve bands, as taught by Shaffer, for pairing a pain location and a treatment site as this is well-known in the art and would have been obvious substitution of one known element for another (i.e. using dermatomes rather than nerve bands) and would achieve predictable results.
Regarding claim 9, the modified Hwang method’s mechanical nerve stimulation device is selected from the group consisting of: a high frequency percussive instrument, a high velocity-low amplitude instrument, a laser; an electrical stimulator, a TENS machine, and combinations thereof (see Becse para. 0066 and 0073 which disclose an electrical stimulator).
Regarding claim 11, The modified Hwang method includes inversely paired first and second dermatomes/joints including at least one of the claimed pairs (see Hwang Fig. 2-3 and para. 0061, ulnar-humeral joint and fibulo-femoral joint pairing and radio-humeral joint and tibio-femoral joint pairing; see Shaffer Fig. 2-3).  Furthermore, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the inverse joint pairing treatment on other joint site pairings as claimed in order to provide treatment for a particular patient’s needs.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, Becse, and Shaffer as applied to claim 8 above, and further in view of Bussell.
Regarding claim 10, the modified Hwang method is silent as to the pain/discomfort explicitly being nerve or motor control related pain or an unspecified localized pain; however, Bussell teaches pain management therapy which includes nerve or motor control related pain or an unspecified localized pain (see Bussell para. 0002 and 0044).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hwang method to be used on a particular type of pain such as nerve or motor control related pain or an unspecified localized pain, as taught by Bussell, in order to provide relief for a particular patient’s type of pain (i.e. nerve pain for a patient experiencing nerve pain rather than joint pain for example).  The modified Hwang method uses inversely linked dermatomes (as modified in view of Shaffer), and discloses the dermatome treatment pair of C5, L4 (see Shaffer Fig. 2-3 as it relates to para. 0061-0062 of Hwang), but is silent as to the specific claimed dermatome treatment pairs as claimed; however, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to try one or more of the various claimed pairings as these dermatome regions are well-known in the art and would produce expected results for the treatment of pain in a particular location by treatment at a contralateral and inverted location as already taught by Hwang.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Becse and Nicholson.
 Regarding claim 15, Hwang discloses a method of mechanical stimulation of inversely linked neuro-receptors for pain relief including identifying a point of pain or discomfort on a body and selecting an inversely linked neuro-receptor for the point of pain or discomfort and administering treatment inversely and/or contralaterally to the inversely linked neuro-receptor (see Fig. 1-4; title and abstract; see Fig. 3-4 in particular and para. 0061 which discloses a point of pain being located at the right elbow and the treatment point being located either at the right knee or the left knee, thus neuro-receptor located at the knees, which is inversely and/or contralateral to the point of pain; para. 0062 which discloses a point of pain being located at an upper right arm and the treatment point being located either at the upper right leg or the upper left leg, thus neuro-receptor located at the upper legs, which is inversely and/or contralateral to the point of pain).  Hwang discusses a manikin throughout the disclosure rather than explicitly a human patient; however, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to apply the treatment directly to a human who is experiencing such pain in order to treat the patient's pain.  The modified Hwang method is silent as to selecting an appropriate mechanical nerve stimulation device for the pain/discomfort and using that to administer the treatment; however, Becse discloses a method/device for treating pain using a mechanical nerve stimulation device (see Becse para. 0007 and para. 0066 and 0073 which disclose using an electrical stimulator type mechanical nerve stimulation device).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hwang method to utilize a mechanical nerve stimulation device for the administration of treatment, as taught by Becse, as this is a well-known type of stimulation device and would have been obvious substitution.  The modified Hwang method appears to teach pain/discomfort being muscle/tendon condition related pain (see Hwang para. 0062); however, in the event this is not considered as such, Nicholson teaches pain management therapy which explicitly includes muscle/tendon pain (see Nicholson para. 0004 and 0018).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hwang method to be used on a particular type of pain such as muscle/tendon pain, as taught by Nicholson, in order to provide relief for a particular patient’s type of pain (i.e. muscle/tendon pain for a patient experiencing nerve pain rather than asthenia related pain for example).  
Regarding claim 16, the modified Hwang method’s mechanical nerve stimulation device is selected from the group consisting of: a high frequency percussive instrument, a high velocity-low amplitude instrument, a laser; an electrical stimulator, a TENS machine, and combinations thereof (see Becse para. 0066 and 0073 which disclose an electrical stimulator).
Regarding claim 17, The modified Hwang method includes inversely paired first and second muscle/tendon sites, but is silent as to the explicit pairs as claimed; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the inverse muscle/tendon pairing treatment on particular pairs such as those claimed in order to provide treatment for a particular patient’s needs.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Berg (2014/0135660) discloses a similar contralateral treatment method, Stanbridge (2012/0253245) and Wing (4,549,535) both disclose percussive instruments, and Winkley (2012/0238925) discloses a therapy tool for joint pain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785